Exhibit 10.4


NEITHER THIS OPTION NOR THE SECURITIES THAT MAY BE ACQUIRED UPON THE EXERCISE OF
THIS OPTION: (A) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS; AND (B) MAY
BE SOLD, PLEDGED, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.


UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.


BITZIO, INC.


OPTION TO PURCHASE COMMON STOCK


THIS CERTIFIES that, for value received, Gordon C. McDougall (the “Holder”),
shall be entitled to acquire from BITZIO, INC., a Nevada corporation (the
“Company”), subject to the terms and conditions contained herein, at any time
during the period from 9:00 a.m. (Pacific Daylight Time) on July 1, 2011 through
5:00 p.m. (Pacific Daylight Time) on June 30, 2016 (the “Exercise Period”),
5,000,000 shares (individually, a “Option Share” and collectively, the “Option
Shares”) of “Common Stock” (as hereinafter defined), at a purchase price of
$0.25 per share (the “Exercise Price”), subject to adjustment from time to time
pursuant to the provisions of Section 2.  For purposes of this Option, the term
“Common Stock” shall mean the $0.001 par value common stock of the Company.


1.
Exercise of Options.



1.1           Method of Exercise.  The Option evidenced hereby may be exercised
by the Holder, in whole or in part, by the delivery at the principal office of
the Company (or at such other office or agency of the Company as it may
designate by notice in writing to the Holder), during normal business hours, of
this Option and the Form of Exercise attached hereto as Schedule A, duly
completed and executed by the Holder, and payment (by wire transfer of
immediately available United States federal funds or by bank certified,
treasurer’s or cashier’s check payable to the order of the Company) of the
aggregate Exercise Price for the Option Shares covered by such exercise.

 
 

--------------------------------------------------------------------------------

 


1.2           Cashless Exercise.  In lieu of exercising the Option evidenced
hereby pursuant to Section 1.1 above, the Holder shall have the right at any
time to exercise this Option, in whole or in part, by requiring the Company to
convert this Option (the “Conversion Right”), into Option Shares by surrendering
this Option to the Company accompanied by the Form of Conversion Notice attached
hereto as Schedule B, duly completed and executed by the Holder.  Upon exercise
of the Conversion Right, the Company shall deliver to the Holder (without
payment by the Holder of any cash in respect of the Exercise Price) that number
of Option Shares which is equal to the amount obtained by dividing (x) an amount
equal to the difference between (A) the aggregate Market Price for the Option
Shares as to which the Conversion Right is then being exercised (the “Conversion
Shares”), determined as of the exercise of the Conversion Right, minus (B) the
aggregate Exercise Price then applicable to the Conversion Shares (such
difference, the “Conversion Amount”), by (y) the Market Price of one share of
Common Stock determined as of the exercise of the Conversion Right.  Any
references in this Option to the “exercise” of this Option, and the use of the
term “exercise” herein, shall be deemed to include, without limitation, any
exercise of the Conversion Right.


1.3           Partial Exercise.  In the event this Option is not exercised in
full, the total number of Option Shares shall be reduced by the number of Option
Shares subject to such partial exercise, and the Company shall promptly issue
and deliver to the Holder a new Option of like tenor in the name of the Holder,
reflecting such adjusted number of Option Shares.


1.4           Delivery of Certificates.  The certificate for the Option Shares
issued upon exercise of this Option by the Holder pursuant to Sections 1.1 or
1.2 shall be delivered to the Holder as soon as practicable after the exercise
of this Option.  The certificate evidencing the Option Shares shall bear
restrictive legends substantially in the form set forth below:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE: (A) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY STATE SECURITIES LAWS; AND (B) MAY NOT BE SOLD, PLEDGED, TRANSFERRED,
ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE SECURITIES ACT (INCLUDING ANY RULES OR REGULATIONS
THEREUNDER) AND ANY APPLICABLE STATE SECURITIES LAWS.


UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”


1.5           No Fractional Shares.  In lieu of issuing any fractional shares of
Common Stock, the Company shall pay to the Holder cash in an amount equal to the
same fraction of the Market Price of one share of Common Stock determined as of
the exercise date of this Option.


2.           Adjustments to Exercise Price and Option Shares. The Exercise Price
and the number of Option Shares issuable upon the exercise of the Option are
subject to adjustment from time to time upon the occurrence of the events
enumerated in this Section 2.

 
2

--------------------------------------------------------------------------------

 
 
2.1           Adjustment for Change in Capital Stock.  If the Company shall
(i) declare a dividend on the Common Stock in shares of its capital stock
(whether shares of Common Stock or of capital stock of any other class),
(ii) split or subdivide the outstanding Common Stock, (iii) combine the
outstanding Common Stock into a smaller number of shares or (iv) engage in a
recapitalization, reorganization, exchange of shares, spin-off or similar change
in capitalization or event, this Option shall entitle the Holder to receive the
aggregate number and kind of shares which, if this Option had been exercised
immediately prior to such time, the Holder would have owned or have become
entitled to receive by virtue of such change in capitalization or event at an
Exercise Price adjusted for such change in the number of shares
purchasable.  Such adjustment shall be made successively whenever any event
listed above shall occur and, if a dividend which is declared is not paid, this
Option shall again entitle the Holder to receive the number of shares of Common
Stock as would have been the case had such dividend not been declared.  This
Section 2.1 shall not apply to any transaction to which Section 2.2 is
applicable.
 
2.2           Adjustment for Certain Transactions. If the Company consolidates
or merges with or into, or sells, transfers or leases all or substantially all
of its assets to, any Person, upon consummation of such transaction this Option
shall automatically become exercisable (but only during the Exercise Period) for
the kind and amount of securities, cash or other assets which the Holder of a
Option would have been entitled to receive in connection with the consolidation,
merger, sale, transfer or lease if the Holder had exercised the Option
immediately before the effective date of such transaction. Concurrently with the
consummation of such transaction, the Person formed by or surviving any such
consolidation or merger (if other than the Company), or the Person to which such
sale, transfer or lease shall have been made, shall enter into a supplemental
Option so providing and further providing for adjustments which shall be as
nearly equivalent as may be practical to the adjustments provided for in this
Section 2. The successor Person shall send to the Holder a notice describing the
supplemental Option. If the issuer of securities deliverable upon exercise of
the supplemental Option is an Affiliate (as defined in Section 13 hereof) of the
formed, surviving, transferee or lessee Person, that issuer shall join in the
supplemental Option.


2.3           Notices to Holder.


(a)           Upon any adjustment of this Option pursuant to this Section 2, the
Company shall promptly thereafter (i) cause a certificate to be executed by the
Company setting forth the Exercise Price after such adjustment and setting forth
in reasonable detail the method of calculation and the facts upon which such
calculations are based and setting forth the number of Option Shares issuable
after such adjustment in the Exercise Price, upon exercise of the Option in full
and payment of the adjusted Exercise Price, which certificate shall be
conclusive evidence of the correctness of the matters set forth therein, and
(ii) notify the Holder of such adjustments by sending it a copy of the
certificate referenced in the preceding clause (i).  Where appropriate, such
notice may be given in advance.

 
3

--------------------------------------------------------------------------------

 


(b)           The failure to give the notice required by this Section 2.3 or any
defect therein shall not affect the legality or validity of the transaction to
which it relates.


3.           Payment of Taxes.  The Company shall pay all documentary stamp
taxes, if any, attributable to the initial issuance of Option Shares upon
exercise of the Option.  The Company shall not, however, be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance and delivery of this Option, or any supplemental or replacement Option,
or any certificate for Option Shares or other securities, and the Company shall
not be required to issue or deliver any such supplemental or replacement Options
or certificates unless and until the Person(s) requesting the issuance thereof
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid.


4.           Certain Covenants.


4.1           The Company shall at all times reserve and keep available, free
from preemptive rights, out of the aggregate of its authorized but unissued
Common Stock or its authorized and issued Common Stock held in its treasury, for
the purpose of enabling it to satisfy any obligation to issue Option Shares upon
exercise of this Option, the maximum number of Option Shares which may then be
deliverable upon the exercise in full of this Option.


4.2           The Company shall (i) use its best efforts to comply with the
current public information requirements of Rule 144 (“Rule 144”) under the
Securities Act and (ii) at all times Rule 144 is available for use by Holder,
furnish the Holder upon request with all information within the possession of
the Company, required for the preparation and filing of Form 144.


5.           Representations and Warranties.


5.1           The Company hereby represents and warrants to the Holder as
follows:


(a)      This Option has been duly authorized by all necessary corporate action
on the part of the Company and has been duly executed by a duly authorized
officer of the Company and constitutes a valid and binding obligation of the
Company.


(b)      Neither the execution and delivery of this Option, nor the consummation
of the transactions contemplated hereby, will violate or result in any violation
of or be in conflict with or constitute a default under any term of the charter
or bylaws of the Company or of any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to the Company.


(c)      All Option Shares which may be issued upon the exercise of this Option,
when issued in accordance with the terms hereof, shall be duly authorized,
validly issued, fully paid and nonassessable.

 
4

--------------------------------------------------------------------------------

 


5.2           The Holder hereby represents and warrants to the Company (which
shall be affirmed by the Holder on the date of the exercise of this Option) that
(a) this Option and the Option Shares issuable upon exercise of this Option
(collectively, the “Bitzio Securities”) are being acquired for the Holder’s own
account, for investment purposes only, and not with a view to any distribution
or resale thereof; and (b) the Holder is a sophisticated investor with knowledge
and experience in financial matters, is capable of evaluating the merits and
risks of an investment in the Bitzio Securities, has the capacity to protect its
own interests in connection with the transactions contemplated by this
Agreement, is able to bear the economic risk of its investment in the Bitzio
Securities, is presently able to afford the complete loss of such investment,
and is an “accredited investor” (as defined in Rule 501 of Regulation D
promulgated under the Securities Act).
 
6.           Holder; No Rights as Shareholder.  The Holder shall be deemed the
owner of this Option for all purposes.  The Holder shall not be entitled by
virtue of ownership of this Option to any rights whatsoever as a shareholder of
the Company with respect to the Common Stock issuable upon exercise of this
Option, either at law or in equity, including, without limitation, the right to
vote and to receive dividends and other distributions.


7.           Restrictions on Transfer.


7.1           The Holder may not Transfer this Option to any Person other than
an Affiliate without the express prior written consent of the Company, and any
Transfer in violation of this Section 7 shall be void and of no force or
effect.   In the event that the Company consents to any Transfer requested by
the Holder to any Person (a “Proposed Transferee”), such Transfer shall be
conditioned upon the receipt of an opinion of counsel reasonably satisfactory to
the Company that such Transfer to a Proposed Transferee would not result in a
violation of the provisions of the Securities Act and applicable state
securities laws.


7.2           Each Holder of this Option and any Option Shares issued upon
exercise of this Option, by taking or holding the same, consents to and agrees
to be bound by the provisions of this Section 7.


8.           Lost Option.  Upon receipt by the Company at its principal office
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Option, and in the case of any such loss,
theft, or destruction, upon delivery of indemnity reasonably satisfactory to the
Company or, in case of any such mutilation, upon surrender and cancellation of
this Option, the Company will issue a new Option of like tenor in lieu of this
Option.


9.           Expiration.  This Option, in all events, shall be wholly void and
have no effect after 5:00 p.m. (Pacific Daylight Time) on June 30, 2016.


10.         Notices.  All notices, consents or other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered personally, or (b) one
business day after being sent by a reputable overnight delivery service, postage
or delivery charges prepaid (provided that confirmation of delivery is obtained
from such service), to the parties at their respective addresses set forth
below:

 
5

--------------------------------------------------------------------------------

 


If to the Company:
 
Bitzio, Inc.

4596 Russell Street
Salt Lake City, Utah, 84117
Telephone:       (801) 230-1807
Attention:         Chief Executive Officer


 
If to the Holder:

Gordon C. McDougall
1183 West 7th Avenue
Vancouver, BC, V6H 1B5, Canada
Telephone:        (604) 730-1130


Notices may also be given by prepaid telegram or facsimile and shall be
effective on the date transmitted if confirmed within 24 hours thereafter by a
signed original sent in the manner provided above.  Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Section 10,
except that any such change of address notice shall not be effective unless and
until received.


11.        Severability.  In the event that one or more of the provisions of
this Option shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Option, but this Option shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.


12.        Governing Law.  This Option shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be entirely performed within such State without giving effect to
principles of conflicts of laws.


13.         Definitions.  As used in this Agreement:


(a)           “Affiliate” means any Person that directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified.  The terms “control,” “controlled by” and
“under common control with” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as general partner,
as a limited partner with a right to receive fifty percent (50%) or more of the
income or assets of a limited partnership, by contract or otherwise.


(b)           “Market Price” means as of the date of determination, the last
sale price for the Common Stock on the principal securities market or exchange
on which the Common Stock is listed, quoted or admitted to trading averaged over
a period of ten (10) consecutive trading days ending on the last trading day
prior to the date of the exercise of this Option.  If at any time the Common
Stock is not listed or quoted on any market or exchange, the Market Price of the
Common Stock shall be deemed to be the higher of (i) the book value thereof, as
determined in accordance with generally accepted accounting principles
consistent with those then being applied by the Company by any firm of
independent certified public accountants (which may be the regular auditors of
the Company) of recognized national standing selected by the Board of Directors
of the Company, as of the last day of the month ending within thirty-one (31)
days preceding the date of the exercise of this Option, and (ii) the fair market
value thereof as of a date which is within fifteen (15) days preceding the date
of the exercise of this Option, as determined by an independent material
brokerage firm selected by the Company and reasonably acceptable to the Holder.

 
6

--------------------------------------------------------------------------------

 


(c)           “Person” means any individual, sole proprietorship, joint venture,
partnership, corporation, association, cooperative, trust, estate, governmental
body, administrative agency, regulatory authority or other entity of any nature.


(d)           “Transfer” means to dispose of or part with all or any portion of
an interest (legal or equitable) by any means, direct or indirect, absolute or
conditional, voluntary or involuntary, including, but not limited to, by sale,
assignment, disposition, court order, operation of law, dissolution, merger,
consolidation, division, spin-off, dividend, distribution, equitable or other
distribution after divorce or separation, settlement, exchange, waiver,
abandonment, gift, alienation, bequest, pledge, hypothecation, encumbrance or
disposal.


14.         Neutral Construction. The parties have negotiated this Option and
all of the terms and conditions contained in this Option in good faith and at
arms’ length, and each party has been represented by counsel during such
negotiations.  No term, condition, or provision contained in this Agreement
shall be construed against any party or in favor of any party because such party
or such party’s counsel drafted such term, condition, or
provision.  Furthermore, all terms, conditions, and provisions contained in this
Option shall be construed and interpreted in a manner which is consistent with
all other terms, conditions, and provisions contained in this Option.


15.         Counterparts.  This Option may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Bitzio, Inc. and the Holder have caused this Option to be
signed by a duly authorized officer and dated as of July 1, 2011.



 
BITZIO, INC.
       
By:
/s/ Gordon C. McDougall
 
Name: 
Gordon C. McDougall
 
Title:
Chief Executive Officer
       
/s/ Gordon C. McDougall
 
Gordon C. McDougall


 
7

--------------------------------------------------------------------------------

 


SCHEDULE A


FORM OF EXERCISE


(To be executed by the Holder)


The Holder hereby exercises its rights to subscribe for and purchase
________________ shares of common stock, $0.001 par value, (“Common Stock”), of
Bitzio, Inc. evidenced by the attached Option, hereby affirms that the
representations and warranties set forth in Section 5.2 of the attached Option
are true and correct on the date hereof as if made on and as of the date hereof,
and herewith makes payment of the Exercise Price of $ __________________
therefor in full.  Please issue a certificate in the name of the Holder for the
Common Stock in accordance with the instructions given below.


Dated: 
           
Signature of Holder



Instructions for registration of shares


Social Security or Employer Identification
Number of Holder:  
____________________



Address of Holder:



   
Street
         
City, State and Zip Code
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


FORM OF CONVERSION NOTICE


(To be executed by the Holder)


The Holder hereby exercises its rights, in accordance with Section 1.2 of the
Option, to convert the Option represented thereby into _______________ shares of
common stock, $0.001 par value, (the “Common Stock”), of Bitzio, Inc. evidenced
by the attached Option and hereby affirms that the representations and
warranties set forth in Section 5.2 of the attached Option are true and correct
on the date hereof as if made on and as of the date hereof.  Please issue a
certificate in the name of the Holder for the Common Stock in accordance with
the instructions given below.


Dated: 
           
Signature of Holder



Instructions for registration of shares


Social Security or Employer Identification
Number of Holder: ____________________


Address of Holder:



   
Street
         
City, State and Zip Code
 

 
 
 

--------------------------------------------------------------------------------

 